Ford, J.
Relator was a patrolman in the police department on April 28,1911, and for some time prior thereto. He was “ unjustly ” dismissed by the police commissioner on that date according to the finding of Commissioner Woods who reheard his case in 1915. The Standard Dictionary gives as synonymous of ' ‘ unjust ’ ’. the words " not legitimate, fair or just ’ ’; ‘‘wrongful ”; “unrighteous.’’ Putnam’s Word Book gives “unfair”; “ inequitable ”; “ iniquitous ”; ‘ ‘ unmerited. ’ ’ May a member of the police force be dismissed, i. e., removed, from office in that manner? *672I think not. It follows, therefore, that the relator has always been since his original appointment a member of the police force de jure. When he was permitted by the action of Commissioner Waldo to resume the performance of his duties as patrolman, which he had for a time been prevented from performing by reason of the “ unjust ” finding of Commissioner Cropsey against him, he took the examination for sergeant and was afterwards duly appointed to that position. The action of Commissioner Woods in now compelling him to perform the duties of patrolman with a patrolman’s pay merely amounts to a reduction in rank without right or warrant in law. He is now a sergeant de jure and should be in the enjoyment of his rightful rank, title and pay as a sergeant de facto. I can see this application in no other light. The motion for a peremptory writ of mandamus is granted.
Motion granted.